Robinson, J.
Appellee brought this action on an order issued by the auditor of the county on appellant for the payment of $50 and damages. The prayer of the petition is that an alternative writ may issue commanding appel■lant to pay the warrant, or show cause why the same should not be done, and that on final hearing a peremptory writ may be issued. The alternative writ was issued. A demurrer to the affidavit, motion and alternative writ was overruled, and áppellant answered in four paragraphs. A demurrer to the second, third and fourth paragraphs of answer was sustained. The first paragraph of answer was withdrawn, and, appellant refusing to plead further, the court found for appellee. It was adjudged by the court upon appellant’s refusal to plead further that a peremptory writ of mandate issue to appellant commanding him to pay to the relator the warrant issued, which warrant is set out in full, and it was further adjudged by the court that the relator recover the sum of one cent as damages, besides his costs, to which judgment and the rendition thereof the appellant excepted and prayed an appeal.
As this is an action of mandate, the jurisdiction on appeal is in the Supreme Court. The case is, therefore, transferred to the Supreme Court.